Citation Nr: 1243551	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for arthritis of multiple joints. 

4.  Entitlement to service connection for tinea pedis and onychomycosis of the toenails.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a respiratory disorder, claimed as pneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2010, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ)

The issues of entitlement to service connection for tinnitus and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the October 2010 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of service connection for malaria.  

2.  At the October 2010 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of service connection for Meniere's disease.  

3.  At the October 2010 Board hearing, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of service connection for arthritis of multiple joints.  

4.  The Veteran was exposed to wet conditions during his training. 

5.  The Veteran's tinea pedis and onychomycosis had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for Meniere's disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for arthritis of multiple joints have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinea pedis and onychomycosis have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal - Service Connection for Malaria, Meniere's Disease, and Arthritis

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  In February 2010, the Veteran perfected an appeal as to the issues of entitlement to service connection for malaria, Meniere's disease, and arthritis of multiple joints.  At the October 2010 Board hearing, however, he indicated that he wished to withdraw his appeals as to these issues.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to the issues, and they are dismissed.

Service Connection - Tinea Pedis and Onychomycosis

In this decision, the Board grants service connection for tinea pedis and onychomycosis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran noted onset of his foot problems during service.  Specifically, he noted serving for days at a time in the field in Louisiana with wet feet from the wet ground.  He testified that his feet have been burning since service and that he treated them himself with powder.  He testified that he went to a Dr. Joseph Laurie in 1967 or 1968, a few years after separation from service.  He went to another doctor and received some ointment for his feet.  The Veteran has a current diagnosis of tinea pedis and onychomycosis.  He was treated from February 2008 through the present.  

During treatment in January 2009, the Veteran reported a history of being treated with everything under the sun for forty years.  He noted using corn starch on his feet for pruitic and burning relief.  

The Veteran was afforded a VA general medical examination in January 2009.  He reported jungle rot over both feet since 1961 active service.  He reported using local powder on and off for these many years, and currently following up with a dermatologist at the VA Medical Center in Detroit.  He also reported a fungal infection of the toenails for the last 30 years.  Physical examination revealed minimal peeling of the skin present over both feet, especially over the soles and in between the toes of both feet.  The examiner also found minimal onychomycosis changes present in the toenails, especially the great toenails.  

The Board finds the Veteran to be credible regarding the onset of symptoms of tinea pedis and onychomycosis.  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Therefore, the Veteran is certainly competent to testify as to symptoms such as a burning sensation in the feet, peeling of the skin, and discoloration of the toenails, which are non-medical in nature.  

The Board acknowledges that the Veteran's October 1963 separation report of medical history shows no history of foot trouble and his October 1963 separation report of medical examination showed clinically normal feet and skin.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board notes that the record contains testimony from the Veteran noting that he first sought treatment for his feet within a few years after separation from service and that he had self-treated his foot problems since separation from service.  

The Board finds that the Veteran has competently testified as to the continuity of his tinea pedis and onychomycosis since separation from service.  Again, the Board acknowledges the lack of medical evidence during service, however, in cases such as this VA shall give the benefit of the doubt to the claimant.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinea pedis and onychomycosis is warranted based on continuity of symptoms since service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal for entitlement to service connection for malaria is dismissed.

The appeal for entitlement to service connection for Meniere's disease is dismissed.

The appeal for entitlement to service connection for arthritis of multiple joints is dismissed.

Entitlement to service connection for tinea pedis and onychomycosis of the toenails is granted.


REMAND

The Board finds that further development is necessary regarding the issues of service connection for tinnitus and a respiratory disorder.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  

Regarding the Veteran's claim of tinnitus, the Veteran was afforded a VA audiological examination in February 2009, but the examiner did not discuss tinnitus.  Additionally, although the Veteran claims to have tinnitus that is related to service, during the January 2009 VA general medical examination, the examiner included tinnitus as an on-and-off symptom of the Veteran's Meniere's disease, which was diagnosed after service.  The record contains no official diagnosis of tinnitus.  Although the Veteran was afforded a VA examination, the examination was not adequate to determine the presence or etiology of the Veteran's tinnitus symptoms.  Therefore, a new VA examination is required before a decision on the merits may be made.

Regarding the Veteran's claim of a respiratory disorder, the Veteran was afforded a VA examination in January 2009.  At that time, the examiner noted no current respiratory disability, specifically noting no residuals of pneumonia.  The Board notes however that an August 2008 and a subsequent June 2009 treatment record showed a diagnosis of chronic obstructive pulmonary disorder.  As the Veteran did had a known respiratory disorder in January 2009 that the examiner did not address, the Board finds that the January 2009 examination was not based on an accurate factual background and is therefore inadequate for service connection purposes.  Again, a new examination is necessary before a decision on the merits may be made.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service tinnitus or respiratory symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA examination regarding his tinnitus.  All indicated testing should be accomplished.  

The examiner should determine if the Veteran has a current diagnosis of tinnitus and provide an opinion as to whether it is at least as likely as not that any currently diagnosed tinnitus had its onset during or was caused by service.  The examiner should specifically address the January 2009 VA examination noting the Veteran's tinnitus as a symptom of Meniere's disease.  

All findings and conclusions should be set forth in a legible report.

3.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA examination regarding a respiratory disorder.  All indicated testing should be accomplished.  

The examiner should list all current respiratory disabilities and provide an opinion as to whether it is at least as likely as not that any currently diagnosed respiratory disability had its onset during or was caused by service, specifically whether any current respiratory disability is causally related to the Veteran's claimed pneumonia in 1962 or his treated respiratory infection in 1963.  The examiner should specifically address the Veteran's diagnosis of COPD.    

All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


